DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13, 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the cited prior art fails to teach, the continuous modulation of the carrier signal by traversing the trellis code at a variable traversal rate that is based on the pseudorandom phase sequence number and causing the transmitting device to provide the phase sequence number to the receiving device.
In regards to claim 9, the cited prior art fails to teach, continuously modulate the carrier signal by traversing the trellis code at a variable traversal rate that is based on the pseudorandom phase sequence number generated by the phase sequence generator, and a transmitter configured to cause the transmitting device to wirelessly broadcast the modulated carrier signal via an antenna.
In regards to claim 15, the cited prior art fails to teach, generating a pseudorandom phase sequence number; generating a trellis code representing the sequence of symbols; and continuously modulating the carrier signal by traversing the trellis code at a variable traversal rate that is based on the pseudorandom phase sequence number wherein the trellis code is traversed within a period of time that is less than a constant symbol duration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
	Prior Art Newhouse et al. (US Patent 7280464 B1) teaches, in figure 1, a OFDM transmitter 100 that is concatenated coded with a trellis coded inner code and a Reed Solomon outer code (see description of in the paragraph that starts at the bottom of column 4 and continues on to column 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.